Mount, J.
The question presented in this case is, whether a corporation organized for the purpose of irrigation has the right to take land by condemnation for a storage reservoir site. The lower court held that the relator had no such right under the statute, and for that reason sustained a demurrer to the relator’s petition, and dismissed the proceeding to condemn land for that purpose. The relator thereupon sued out this writ of review.
The relator rests its right to condemn land for a reservoir site upon the law found in the territorial session Laws of 1879, page 134, as follows :
“An act to amend an act approved November 13, 1873, entitled an act to provide for the formation of corporations.
“Section 1. Be it enacted by the legislative assembly of the territory of Washington: That all corporations, authorized to do business in the territory, and who have been, or may hereafter be, organized, for tbe purpose of erecting and maintaining flumes or aqueducts to convey water for consumption or for mining, irrigation, milling or other industrial purposes, shall have the same right to appropriate lands for necessary corporate purposes, and under the same regulations and instructions as are provided for other corporations in the act to which this is amendatory, and such corporations organized for such purposes, in order to carry out the object of their incorporation, are authorized to take and use any water not otherwise legally appropriated or legally claimed.
“Sec. 2. This act shall take effect and be in force from and after its passage.
“Approved November 14, 1879.”
This law was reenacted in the Code of 1881, § 2472, omitting the words, “in the act to which this is amendatory,” and has been carried forward into the subsequent codes. Rem. & Bal. Code, § 9510. This law has never been specifically repealed or amended, and we think has not necessarily been *558repealed by implication. The validity of this statute is questioned by respondent, upon the ground that the title of the act is insufficient. That question was settled in Prescott Irr. Co. v. Flathers, 20 Wash. 454, 55 Pac. 635. When the state constitution was later adopted, a section was inserted providing: “The use of the waters of this state for irrigation, mining, and manufacturing purposes shall be deemed a public use.” Art. 21, § 1. There can be no doubt, therefore, that the use of water for'irrigation is a public use.
It is argued by the respondent that, because the statute quoted above provides that corporations organized for the purpose of erecting and maintaining flumes- or aqueducts to convey water shall have the right to appropriate lands for necessary corporate purposes, the words “necessary corporate purposes” refer to the purposes named in the act, viz., “erecting and maintaining flumes or aqueducts to convey water;” that the act should be strictly construed, and inasmuch as it does not mention reservoirs, the mere fact that the corporation was organized for the purpose of constructing and maintaining reservoirs, flumes, aqueducts and ditches for irrigation, does not give the corporation the right to condemn land for other purposes than flumes and aqueducts to convey water.
If this construction must be given to the act, it follows that the relator may acquire by condemnation such lands only as are necessary for a flume or an aqueduct to convey water, and that no land can be so acquired for the purposes of a reservoir site or for the storage or conservation of water. The object of this statute was to provide for irrigation and the other purposes named. The object of a corporation formed for irrigation is not merely to erect and maintain flumes or aqueducts. These are mere necessary incidents to the main object or purpose. The object is to irrigate lands and to use water for that purpose. Flumes or aqueducts are of no use without water. Irrigation cannot be consummated without water. Water cannot be success*559fully carried from one place to another without aqueducts. The application of water to the soil constitutes irrigation. Without water, irrigation fails. The acquisition of water is therefore necessary. If water can be obtained from streams or natural lakes at proper times and in sufficient quantities, a storage reservoir would not be necessary; but when it is necessary to store water in order to accomplish irrigation or to use the flumes or aqueducts, a reservoir is a necessary corporate purpose. When we consider the purposes of the act, it seems apparent that, when the legislature said corporations organized for the purpose of erecting flumes or aqueducts to convey water for irrigation, it was meant thereby to include corporations organized for irrigation; and when the legislature said such corporations shall have the same right to appropriate lands for necessary corporate purposes as other corporations, and, in order to carry out the objects of their incorporation, are authorized to take and use any water not otherwise legally appropriated, it was meant that such corporations might take and hold water for the purposes named. The only way this can be done in this case is by storage. A storage reservoir is therefore a necessary corporate purpose. To construe the act otherwise,' would be to say that a corporation organized to construct flumes or aqueducts for irrigation is limited to the right to condemn land for a flume or aqueduct only, with no power to provide water for such flumes or aqueducts unless it may be done from continuous flowing streams or lakes. This construction places a restricted meaning upon the words “for necessary corporate purposes.” If these words were meant to restrict the right to appropriate water to the purposes of a flume or aqueduct, we think the restrictive phrase “for such purposes” would have been used instead of the general phrase “for necessary corporate purposes.” These words are general. They were intended to enlarge the right to appropriate lands rather than to restrict such right.
Much is said in the briefs and in the oral argument about *560the use of the word “reservoir,” in other statutes and constitutions adopted about the time our constitution was adopted. While it may be true that a flume or aqueduct is not necessarily a reservoir, as that word is commonly used and understood, we deem it unnecessary to enter into a discussion of the meaning of these terms, because we are of the opinion that the statute meant to give to irrigation companies the right to take lands for necessary corporate purposes without limitation other than necessity; and when it appears that a reservoir is necessary for the convenient and appropriate use of water for irrigation, such corporation has the right to take land for that purpose by condemnation. In short, the general phrase “for necessary corporate purposes” includes all the essential means, and it was therefore not necessary to specify all of the particular means for irrigation.
The judgment is therefore reversed, with directions to the lower court to proceed in harmony with the views herein expressed.
Dunbar, C. J., Crow, Ellis, Morris, and Gose, JJ., concur.